DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior rejections under 35 U.S.C. §112(b) have been withdrawn in view of the amendments filed 07/18/2022.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20200373558A1, prior art under 102(a)(2) as of PCT filing date of Feb. 1, 2019). It is noted that FIG. 1 of Park, reproduced and annotated below, is taken from corresponding Korean publication KR102264738B1 due to the low image quality in the US publication.
Regarding claim 1, Park teaches a non-aqueous electrolyte secondary battery (lithium secondary battery,  [0034]), comprising:
	a positive electrode, a negative electrode that faces the positive electrode and a non-aqueous electrolyte ([0105]), 
wherein the positive electrode includes (the electrode active material covered with an insulating layer may be a positive or negative electrode, see [0034] and [0040]):
a positive electrode current collector ([0036]-[0037]),
a positive electrode active material layer which contains a positive electrode active material and is formed on the positive electrode current collector ([0038]) except for a part in which the positive electrode current collector is exposed (region in which the electrode active material layer and insulating layer do not overlap, [0034]), and
an insulating layer (insulating layer, [0034]) which contains an inorganic filler () and is formed at a boundary part between the part in which the positive electrode current collector is exposed and the positive electrode active material layer (“the electrode active material layer and the insulating layer are overlapped” ([0035])),
the positive electrode active material layer includes a main body part and an end part which is provided closer to the part in which the positive electrode current collector is exposed than the main body part and has a smaller thickness than a thickness of the main body part (see annotated FIG. 1 below),
the insulating layer is inserted between the positive electrode current collector and the end part in a thickness direction and is formed so as to cover the end part (see annotated FIG. 1 below), 
wherein the end part includes: a first inclined surface whose thickness decreases as the distance from the main body part increases, and a second inclined surface whose thickness decreases as it approaches the main body part in contrast to the first inclined surface, wherein the first inclined surface and the second inclined surface are covered with the insulating layer (see annotated FIG. 1 below),


    PNG
    media_image1.png
    478
    1320
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 1 of Park, annotated)

The remaining limitations of claim 1 are, “…when a width of the positive electrode active material layer is set as La, and a width of a part of the insulating layer inserted between the positive electrode current collector and the end part is set as Lb in a direction from the positive electrode active material layer to the insulating layer, the width La and the width Lb satisfy the following Formula (1): 0.02 × 10-2 ≤ (Lb/La) ≤ 2.1 × 10-2.” (referred to hereafter as “Limitation 1”). Limitation 1 is not expressly disclosed by Park.
	Park teaches a process for coating a current collector to form an electrode that is substantially identical to the process disclosed in the instant specification. In particular, Park’s method includes forming the electrode active material layer and forming the insulating layer, followed by simultaneous drying of the two layers ([0018]). The instant application discloses a similar process whereby drying of the two layers is performed simultaneously (see [0047] of the PG-pub). 
	Park also recognizes the importance of the relative difference between the viscosities of the electrode active material layer ([0098]). The active material slurry composition has a viscosity broadly between 5,000 to 15,000 cP (Park, [0085]), which is within the broadly disclosed range by applicant of 1,000 to 20,000 cP (1 mP˚s is equal to 1 cP; see [0045] of PG-pub) and substantially overlaps within the preferred range of 5,000 to 10,000 cP ([0045] of PG-Pub). Regarding the insulating layer, Park discloses that this slurry has a viscosity between 1,000 and 10,000 cP (Park, [0098]), which overlaps with the instantly disclosed range of 1,000 to 5,000 cP ([0046] of PG-Pub).
	The instant application discloses the importance of a ratio of viscosities (V2/V1) that is broadly disclosed as being from 0.05 to 0.95 ([0047] of PG-Pub). Park discloses that the difference between the viscosities (effectively V1-V2) is 5,000 cP or less, preferably 1,000 cP or less. Park specifically teaches that when the viscosity difference is minimized, erosion of the electrode active material may be prevented ([0098]).
	Furthermore, Park discloses an example ([0118]-[0123]) where the V2/V1 ratio was 0.75 (6,000 cP / 8,000 cP), which falls within the instantly disclosed range of 0.05 to 0.95, and falls squarely within the disclosed inventive examples of the instant application (see FIG. 5).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
Park discloses a substantially identical process. Park also shows in FIG. 1 a substantially identical end part as instantly claimed and visually disclosed by FIG. 3 of the instant specification. Park also recognizes the importance of relative viscosities. In sum, the general conditions of the process that produces the claimed invention are disclosed by Park. Accordingly, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed non-aqueous electrolyte secondary battery by routine experimentation. That is, Park explicitly teaches all limitations except for Limitation 1, and it would have been obvious to have arrived at undisclosed Limitation 1 as outlined above.
Regarding claims 2, 4 and 5, Park teaches the non-aqueous electrolyte secondary battery of claim 1 as described above. Examiner is of the opinion that the skilled person would have arrived at the limitations of claim 2 for substantially the same reasons outlined above. That is, the parameters Lm and Le are merely general conditions that would have been met by routine optimization within the prior art conditions discussed above.
Regarding claim 3, Park teaches the non-aqueous electrolyte secondary battery of claim 1 as described above. Examiner is of the opinion that the skilled person would have arrived at the limitations of claim 3 for substantially the same reasons outlined above. In addition thereto, Examiner is also of the opinion that the length of the end part would be proportional to the thickness of the electrode active material. Park discloses that the thickness of this layer is from 50 to 150 µm ([0073]). The instantly disclosed range is from 10 to 200 µm ([0028] of PG-Pub).
Regarding claims 6 and 7, Park discloses the non-aqueous electrolyte secondary battery according to claim 1 as described above. 
Claims 6 and 7 relate to the shape of the claimed end part and its relation to the other claimed structures.
As noted above, Park discloses in FIG. 1 a substantially identical end part as presently claimed. Accordingly, the limitations of claims 6 and 7 are also met.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20190273236A1: this reference shows in FIG. 5 a substantially identical end portion of an electrode. The figure shows the alleged claimed stacking part formed by an active material layer 1b and first film 4. The first film 4 includes an inorganic material ([0064]) and is thus an insulating layer in the same manner as presently claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721